Citation Nr: 0935555	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to service connection for calluses of both 
feet.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service 
from September 1959 to September 1961.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In August 2008, the Board remanded the case to the RO to 
afford the Veteran a hearing before a Veterans Law Judge.  In 
March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  

The issues of entitlement to service connection for bilateral 
pes planus, reopened herein below, and entitlement to service 
connection for calluses are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied service 
connection for pes planus; the Veteran did not appeal the 
March 1995 rating decision, and it became final.  

2.  The Veteran sought to reopen the claim of entitlement to 
service connection for pes planus in September 2006.

3.  The evidence presented since the March 1995 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral pes planus.  

 
CONCLUSIONS OF LAW

1.  The March 1995 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).

2.  New and material evidence has been presented to reopen 
the claim of service connection for bilateral pes planus.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  As the decision 
regarding the application to reopen the claim of service 
connection for bilateral pes planus is favorable to the 
Veteran, no further action is required to comply with the 
VCAA.


II.  New and Material Evidence to Reopen Claim 

The RO previously denied service connection for pes planus in 
a March 1995 rating decision.  The RO found that pes planus 
existed prior to service and did not undergo an increase in 
severity during service.  

In March 1995, the RO advised the Veteran of the rating 
decision and of his appellate rights with respect to the 
decision.  The Veteran did not perfect an appeal of the March 
1995 rating decision, and the decision became final.  38 
U.S.C.A. 
§ 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).

The evidence considered in conjunction with the March 1995 
rating decision consisted of service treatment records, which 
showed that bilateral flatfeet existed prior to service.  On 
a report of medical history dated in August 1959, the Veteran 
denied any foot trouble.  On an enlistment physical 
examination in September 1959, it was noted that there was 
pes planus, grade 3, and the Veteran's physical profile for 
the lower extremities was "2".  It was also noted that the 
pes planus condition was not considered disabling.  A report 
of physical profile dated in November 1959 also noted the 
Veteran's flat feet, and indicated that there were no 
limitations that existed in light of the condition.  

In September 2006, the Veteran sought to reopen the claim of 
entitlement to service connection for pes planus.

A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the prior final denial of service 
connection for pes planus includes VA outpatient treatment 
records dated from 1993 to 2007 and the Veteran's hearing 
testimony received in January 2008 and March 2009.  The VA 
outpatient treatment records reflect current treatment for 
foot disabilities, including fasciitis and hyperkeratotic 
lesions.  

At the hearings, the Veteran testified that he experienced 
foot pain during service after marching, and that when he was 
seen on sick call he received a bar across the sole of his 
shoes to take pressure off of calluses but nothing was done 
for his flat foot condition.  He indicated that he was 
treated for his bilateral foot condition within weeks of his 
service discharge, by private physicians, and that he 
continued receive treatment for his foot condition ever since 
1961 (although private records were no longer available).  He 
indicated that he started to see a foot specialist at the VA 
in 1969.  He testified that he did not experience any 
problems with his feet, despite having pes planus, until he 
entered service and that his foot problems became severe 
during service.  

The Board finds that the evidence submitted since the prior 
final denial is both new and material.  The evidence is new, 
as it was not previously considered by agency decisionmakers.  
The evidence is also material because it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically the issue of aggravation of pes planus.  To that 
end, it is noted that for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this 
case, the Veteran's testimony of worsening foot problems 
during service, when he did not have problems with his feet 
prior to that time, in particular constitutes new and 
material evidence to reopen the claim.  

As the evidence is new and material, the claim of service 
connection for pes planus is reopened.  


ORDER

As new and material evidence has been received, the claim of 
service connection for pes planus is reopened, and to this 
extent only the appeal is granted.

 
REMAND

The Veteran asserts that bilateral pes planus was aggravated 
during service.  He has indicated that his bilateral foot 
symptoms began during his period of service and that he also 
initially developed foot calluses during service.  

Service treatment records reflect that pes planus was noted 
upon entrance into service in September 1959.  A November 
1959 physical profile also noted flat feet.  The service 
treatment records do not include a separation physical 
examination.  A January 1995 RO letter indicates that the 
Veteran's records were among those destroyed in a fire at the 
National Personnel Records Center in 1973; however, in 
February 1995, service treatment records were received, with 
the exception of a separation physical examination report.  
The RO should attempt to obtain this report.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2008), a medical examination or medical opinion 
is deemed necessary if the following criteria are met: (1) 
The record does not include sufficient competent medical 
evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (3) The record establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.

The Veteran has not been afforded a VA examination to 
determine whether his disabilities were incurred in or 
aggravated by service.  In light of the above and under the 
duty to assist, 38 C.F.R. § 3.159, the Board determines that 
additional evidentiary development is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate department 
or agency, the Veteran's military 
separation physical examination report  
and all records related thereto.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any pes planus 
and calluses of the feet.  The claims 
folder should be provided to the VA 
examiner in conjunction with the 
examination.  The examiner is requested to 
furnish an opinion, with supporting 
rationale, as to the following:  

a.  Did the pre-existing pes planus 
condition permanently increase in 
severity, beyond the natural 
progression of the condition, during 
service, that is, a worsening of the 
underlying condition as contrasted with 
a worsening of symptoms, considering 
accepted medical principles pertaining 
to the history, manifestation, clinical 
course, and character of the pre-
existing condition?

b.  Are any current calluses of the 
feet at least as likely as not (50 
percent or greater likelihood) related 
to the Veteran's period of service from 
September 1959 to September 1961?    

c.  If it is determined that pes planus 
permanently increased in severity, 
beyond the natural progression of the 
condition, during service, are any 
current calluses of the feet at least 
as likely as not either proximately due 
to, that is, caused by, or aggravated 
by the pes planus condition?

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation or aggravation as it is to find 
against causation or aggravation.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

The examiner is asked to consider that the 
term "aggravation" means a permanent 
increase in severity, that is, a worsening 
of the underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms.

3.  After the development requested has 
been completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnished the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


